Citation Nr: 1122324	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death, to include whether the appellant has status as a surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her aunt



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to November 1963 and from January 1964 to August 1979.  He died in February 1986.  The appellant was married to the Veteran at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted the appellant's petition to reopen her claim for entitlement to service connection for the cause of the Veteran's death and continued the April 1986 denial of entitlement to service connection for the cause of the Veteran's death.

The appellant and her aunt testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  For the reasons set forth below, the Board finds that the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death must be deferred pending further development.  Specifically, on remand the RO/AMC should make a determination as to whether the appellant has status as the Veteran's surviving spouse pursuant to relevant VA laws and regulations.  

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  She contends that she is the surviving spouse of the Veteran.

Under VA laws and regulations, a "surviving spouse" is a person of the opposite sex whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation, which was due to the misconduct of, or procured by the veteran without the fault of the spouse and: (2) except as provided in 38 C.F.R. § 3.55 (pertaining to continuous cohabitation) has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2010).

The record reveals that the appellant may not meet the requirements of 38 C.F.R. § 3.50(b).  In a statement received in January 1986, the Veteran indicated that his wife had filled out a form to request that survivor benefits be deducted from the Veteran's retirement check.  He reported that he did not know that she had done this and that he did not want the benefits taken out.  The Veteran then stated that the appellant was living with her boyfriend and that she was prolonging their marriage only so that she could receive Navy survivor benefits and VA benefits after the Veteran's death.  The record additionally reveals that the Veteran contacted his congressman in approximately January 1986 regarding his VA disability and survivor benefits cases.  He indicated that his wife had left him when she found out that he had cancer.  He further indicated that his wife was living with another man and that she did not stand by him at the time that he needed her most.  The record further reveals that the Veteran provided a notarized statement dated in September 1985, in order to revoke any and all powers of attorney previously given, in particular, the power of attorney given to his wife on April 1, 1985.  

On this record, the case must be remanded in order for the RO/AMC to adjudicate the issue of whether or not the appellant has status as the Veteran's surviving spouse.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether or not the appellant is a proper claimant, eligible to receive VA benefits as a surviving spouse, as defined in 38 C.F.R. § 3.50.

2.  If it is determined that the appellant is not a proper claimant, provide her and her representative with a supplemental statement of the case that addresses the issue of her status as a surviving spouse, and allow an appropriate time for response.

3.  If it is determined that the appellant is a proper claimant, readjudicate her claim for service connection for the cause of the Veteran's death.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

